Citation Nr: 0925749	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist and 
hand disability.

2.  Entitlement to service connection for a respiratory 
disability, claimed as asthma and chronic cough.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991, with service in Southwest Asia from January to April 
1991.  She also had service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for hand 
and wrist arthritis and asthma/chronic cough.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the development of a claim.  
This includes assisting with procuring service treatment 
records, relevant post-service treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Evidence of record suggests the Veteran receives VA 
treatment.  On review, the claims file contains VA outpatient 
records dated through approximately June 2006.  Updated VA 
records should be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the hearing, the Veteran reported that she broke her right 
wrist in 1988.  She indicated that while she was in Southwest 
Asia she started having problems in both wrists and her 
hands.  She testified that she continues to have pain in her 
hands and wrists and that the doctors are not sure exactly 
what is going on.  She noted that fibromyalgia had been 
suggested.  

The Veteran underwent a VA examination in May 2006.  
Diagnosis was right wrist fracture with residuals of mild to 
moderate degenerative joint disease, wrist flexion and 
extension contractures, and decreased sensation.  An opinion 
was not provided regarding whether the Veteran's pre-existing 
right wrist fracture was aggravated during her period of 
active service.  Additionally, regarding the Veteran's 
complaints of left wrist and bilateral hand pain, it is 
unclear whether she currently has diagnosed disability or 
qualifying chronic disability related to her period of active 
military service, to include service in Southwest Asia.  In 
this regard, the Board notes that a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the applicable 
criteria; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Signs or symptoms which may be 
manifestations of undiagnosed illness include joint pain.  38 
C.F.R. § 3.317(b) (2008).  Considering the evidence of 
record, the Board finds that the requirements for additional 
examination are met.  

At the hearing, the Veteran reported that she did not have 
any respiratory problems prior to serving in the Gulf.  She 
indicated that wheezing started while she was there after the 
exposure to the oil fires and smoke.  She further indicated 
that it has been chronic since that time.  She testified that 
she carries inhalers with her and that she has been treated 
by VA for pneumonia.  

On examination in May 1991, the Veteran reported she had a 
cough for about a month while in Southwest Asia.  Reserve 
examination in November 1996 noted the Veteran had asthma 
after Desert Storm requiring an inhaler but there was no 
wheezing at that time.  The claims file contains a January 
2000 Bronchochallenge Report which indicates the Veteran 
underwent pulmonary function testing.  However, a final 
diagnosis was not provided.  VA psychiatric examination in 
May 2006 noted "asthma-like symptoms still under 
observation."

On review, it is unclear whether the Veteran currently has a 
respiratory disability or qualifying chronic disability 
related to her period of active military service, to include 
service in Southwest Asia.  The Board observes that signs or 
symptoms which may be manifestations of undiagnosed illness 
include signs or symptoms involving the respiratory system 
(upper or lower).  See 38 C.F.R. § 3.317(b) (2008).  Given 
the evidence of record, the Board finds that a medical 
examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of her claimed 
bilateral wrist and hand disability.  All 
necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
provided to the examiner for review and 
the examiner should note that it has been 
reviewed.  

Regarding the right wrist, the examiner is 
requested to provide an opinion as to 
whether the Veteran's pre-existing right 
wrist fracture was permanently aggravated 
during her period of active military 
service.  The examiner is advised that a 
pre-existing injury will be considered to 
have been aggravated by active military 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

The examiner is also requested to state 
whether the Veteran's left wrist and 
bilateral hand complaints are attributable 
to a diagnosed or undiagnosed illness.  If 
the examiner cannot identify a disease or 
disability which causes these symptoms, 
the examiner should so state.  

If the Veteran's left wrist and bilateral 
hand complaints are attributable to 
diagnosed illness, the examiner should 
render an opinion as to whether such 
disability is related to active military 
service or events therein. 
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
respiratory disability, claimed as asthma 
and chronic cough.  All necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
provided to the examiner for review and 
the examiner should note that it has been 
reviewed.  

The examiner is requested to state whether 
the Veteran's complaints of respiratory 
problems are attributable to a diagnosed 
or undiagnosed illness.  If the examiner 
cannot identify a disease or disability 
which causes these symptoms, the examiner 
should so state.  

If the Veteran's complaints of respiratory 
problems are attributable to diagnosed 
illness, the examiner should render an 
opinion as to whether such disability is 
related to active military service or 
events therein. 
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for bilateral wrist and hand 
disability; and entitlement to service 
connection for a respiratory disability, 
claimed as asthma and chronic cough.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



